09/28/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0349


                                       DA 21-0349


SESSEL SAGORIN, as successor to
interest to YELLOWSTONE LODGING, LLC,                                    FILED
            Plaintiff and Appellant,                                      SEP 2 8 2021
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
      v.                                                                 State of Montana



SUNRISE HEATING AND COOLING, LLC,
EXCELLENCE HEATING & COOLING, LLC,
BRIAN MEDRAIN, ZACK NELSON, DMKIN
NORTH AMERICA, LLC, DAKIN APPLIED
                                                                      ORDER
AMERICAS, INC., THERMAL SUPPLY, INC.,
LATERAL ELECTRICAL SERVICES, INC,
AMERICAN EXPRESS COMPANY, LESLIE
JONGBERG III, d/b/a MONTANA MOBILE
MOUNTAIN COOLING SERVICES, DOUG'S
CONSTR. AND REPAIR, INC., CHRIS BAKER,
JAIVIIE WRIGHT, TRAVIS JORDAN, SCOTT
PHELAN, ESQUIRE INTERMOUNTAIN LAW,
LLC, and DODD LAW FIRM, P.C.,

            Defendants and Appellees.


       This Court reviews briefs to ensure compliance with the Montana Rules of
Appellate Procedure. After reviewing the Appellant's opening brief filed on September
27, 2021, this Court has determined that the brief substantially complies with the Rules
except that it does not contain the Appellant's original signature or the District Court
order from which the appeal was taken. Rule 13(2) requires a signed original brief to be
filed with the Clerk of the Supreme Court. Rule 12(1)(i) requires an appendix that
includes the relevant judgment, orders, findings of fact, conclusions of law, jury
instructions, rulings, or decisions from which the appeal is taken.
      Because the brief otherwise complies with the requirements of the appellate rules,
the Court will accept the Appellant's brief for filing, provided the Appellant submits: (1)
the District Court's June 30, 2021 order on the Defendants' Motion to Dismiss; and (2) a
new signature page with Appellant's original signature, a certificate of compliance with
Appellant's original signature, and a certificate of service with Appellant's original
signature.
       Therefore,
       IT IS ORDERED that the Appellant shall file with the Clerk of Court within ten
(10) days of this Order the District Court's June 30, 2021 order granting the Defendants'
motion to dismiss;
       IT IS FURTHER ORDERED that the Appellant shall file with the Clerk of Court
within ten (10) days of this Order a signature page, a certificate of compliance, and a
certificate of service for the Appellant's Opening Brief, each containing Appellant's
original signature, and shall serve on the Appellees a true copy of each signed page;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the Clerk of this Court shall file Appellant's
Opening Brief upon receipt of the documents required by this Order. The times for any
subsequent briefing contained in M. R. App. P. 13 shall run from the date of that filing.
       The Clerk is directed to mail a true copy of this Order to Appellant and to all
counsel or parties upon whom the brief was served.
      DATED this     7.6 day of September, 2021.
                                                        For the Court,


                                                        By               1, si-..       -   1--_,
                                                                       Jus          e




                                             2